Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1 (and its dependent Claim 3), while PG Publication No. 2016/0082937 to Nakaoka et al disclose a braking control device for a vehicle in which a regenerative generator is provided on a front wheel of the vehicle, the brake control device comprising:  a master unit configured by a master cylinder and a master piston, and includes a master chamber connected to a front wheel cylinder of the vehicle and a servo chamber that applied a forward force opposing a reverse force applied to the master piston by the master chamber to the master piston, a pressure adjustment unit configured by an electric pump and first and second solenoid valves and that adjusts a brake fluid discharged by the electric pump to a first liquid pressure by the first solenoid valve and can introduce the first liquid pressure to a rear wheel cylinder of the vehicle, and a regeneration coordination unit configured by an input piston that operates in conjunction with a braking operation member and an input cylinder fixed to the master cylinder, Nakaoka et al do not disclose that the pressure adjustment unit adjusts the first liquid pressure to decrease to the second liquid 
Regarding independent Claim 2 (and its dependent Claim 4), while PG Publication No. 2016/0082937 to Nakaoka et al disclose a braking control device for a vehicle in which a regenerative generator is provided on a rear wheel of the vehicle, the brake control device comprising:  a master unit configured by a master cylinder and a master piston, and includes a master chamber connected to a front wheel cylinder of the vehicle and a servo chamber that applied a forward force opposing a reverse force applied to the master piston by the master chamber to the master piston, a pressure adjustment unit configured by an electric pump and first and second solenoid valves and that adjusts a brake fluid discharged by the electric pump to a first liquid pressure by the first solenoid valve and a second liquid pressure by the second solenoid valve and can introduce the second liquid pressure to a rear wheel cylinder of the vehicle, and a regeneration coordination unit configured by an input piston that operates in conjunction with a braking operation member and an input cylinder fixed to the master cylinder, Nakaoka et al do not disclose that the pressure adjustment unit adjusts the brake fluid discharged by the electric pump to the first liquid pressure by the first solenoid valve and introduces the first liquid pressure to the servo chamber and then adjusts the first liquid pressure to decrease to the second liquid pressure by the second solenoid valve, in which a gap between the master piston and the input piston is controlled by the first liquid pressure.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2016/0096434 to Nakaoka et al., Japanese Patent No. 11-192936, WO document No. 2018/043110 to Saito et al., and WO document no. 2020/0043437 to Maruyama et al all disclose braking control devices similar to applicant’s
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/28/22